DISMISS and Opinion Filed October 13, 2017.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00880-CV

                   W/B GENERAL CONTRACTORS, L.L.C., Appellant
                                     V.
                     SUN SCP INVESTMENT CO., L.L.C., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-06147

                            MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Schenck
                                   Opinion by Justice Evans
       Before the Court is the parties’ joint motion to dismiss the appeal and cross-appeal. The

parties inform the Court that they have reached a settlement. Accordingly, we grant the parties’

motion and dismiss the appeal and cross-appeal. See TEX. R. APP. P. 42.1(a).




                                                  /David W. Evans/
                                                  DAVID EVANS
170880F.P05                                       JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

W/B GENERAL CONTRACTORS, L.L.C.,                   On Appeal from the 101st Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-13-06147.
No. 05-17-00880-CV        V.                       Opinion delivered by Justice Evans. Justices
                                                   Lang and Schenck participating.
SUN SCP INVESTMENT CO., L.L.C.,
Appellee

     In accordance with this Court’s opinion of this date, the appeal and cross-appeal are
DISMISSED.

        In accordance with the parties’ agreement, it is ORDERED that each party bear its own
costs of this appeal.


Judgment entered this 13th day of October, 2017.




                                             –2–